Case 21-30085-hdh11 Doc 265 Filed 03/01/21                    Entered 03/01/21 14:47:10             Page 1 of 6



Patrick J. Neligan, Jr.                                   Gregory E. Garman
State Bar. No. 14866000                                   Nevada Bar No. 6654, pro hac vice
Douglas J. Buncher                                        William M. Noall
State Bar No. 03342700                                    Nevada Bar No. 3549, pro hac vice
John D. Gaither                                           Gabrielle A. Hamm
State Bar No. 24055516                                    Texas Bar No. 24041047
NELIGAN LLP                                               GARMAN TURNER GORDON LLP
325 North St. Paul, Suite 3600                            7251 Amigo Street, Suite 210
Dallas, Texas 75201                                       Las Vegas, Nevada 89119
Telephone: 214-840-5333                                   Telephone: 725-777-3000
Facsimile: 214-840-5301                                   Facsimile: 725-777-3112
pneligan@neliganlaw.com                                   ggarman@gtg.legal
dbuncher@neliganlaw.com                                   wnoall@gtg.legal
jgaither@neliganlaw.com                                   ghamm@gtg.legal

PROPOSED CO-COUNSEL FOR DEBTORS
AND DEBTORS-IN-POSSESSION



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

IN RE:                                                   §        CHAPTER 11
                                                         §
                                                         §
NATIONAL RIFLE ASSOCIATION OF                            §        CASE NO. 21-30085-hdh11
AMERICA and SEA GIRT LLC                                 §
                                                         §
            DEBTORS1                                     §        JOINTLY ADMINISTERED


 DEBTORS’ EMERGENCY MOTION FOR AN ORDER CONTINUING TO APRIL 2021
  THE HEARING ON THE DEBTORS’ APPLICATION FOR ENTRY OF AN ORDER
  PURSUANT TO SECTIONS 105(a), 327(e), 329 AND 1107(b) OF THE BANKRUPTCY
 CODE AUTHORIZING AND APPROVING THE EMPLOYMENT AND RETENTION
                EFFECTIVE AS OF THE PETITION DATE OF
    BREWER, ATTORNEYS & COUNSELORS AS SPECIAL COUNSEL FOR THE
                 DEBTORS AND DEBTORS IN POSSESSION




        1
         The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt).
The Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.



DEBTORS’ EMERGENCY MOTION FOR AN ORDER ADJOUNRING THE HEARING ON THE DEBTORS’ APPLICATION
FOR AN ORDER AUTHORIZING THE RETENTION OF BREWER, ATTORNEYS & COUNSELORS AS SPECIAL COUNSEL
                                                                               PAGE 1
Case 21-30085-hdh11 Doc 265 Filed 03/01/21                   Entered 03/01/21 14:47:10            Page 2 of 6




        The National Rifle Association of America (the “NRA”) and Sea Girt LLC (“Sea Girt”)

(collectively, the “Debtors”), as debtors and debtors in possession, file this emergency motion

(the “Motion”) seeking an order, substantially in the form attached hereto as Exhibit A,

continuing to April 2021, the hearing on the Debtors’ Application for Entry of an Order Pursuant

to Sections 105(a), 327(e), 329 and 1107(b) of the Bankruptcy Code Authorizing and Approving

the   Employment        and    Retention      Effective    as   of    the   Petition    Date     of   Brewer,

Attorneys & Counselors as Special Counsel for the Debtors and Debtors in Possession

(Docket No. 84) and in support of the motion state as follows:


      1.         Although the Office of the U.S. Trustee objects to the requested continuance, the

Debtors respectfully submit that (i) the U.S. Trustee’s consent to the continuance is not

necessary; and (ii) the Court should grant the relief the Debtors seek because doing so will serve

the interests of the Debtors’ creditors and their estates.             Moreover, counsel for Ackerman

McQueen and the Official Committee of Unsecured Creditors have advised the Debtors’ counsel

that they have no objection to the continuance.2

                                         I.      BACKGROUND

      2.         On or about January 29, 2021, the Debtors filed several applications to retain

professionals, including an Application for Entry of an Order Pursuant to Sections 105(a),

327(e), 329 and 1107(b) of the Bankruptcy Code Authorizing and Approving the Employment

and Retention Effective as of the Petition Date of Brewer, Attorneys & Counselors as Special

Counsel for the Debtors and Debtors in Possession (the “Application”) (Docket No. 84). Shortly


        2
           The Debtors understand that the U.S. Trustee intends to file a response to the motion. The Debtors
respectfully reserve the right to respond to any arguments the U.S. Trustee raises in the response that were not
previously raised in the parties’ meet and confer.



DEBTORS’ EMERGENCY MOTION FOR AN ORDER ADJOUNRING THE HEARING ON THE DEBTORS’ APPLICATION
FOR AN ORDER AUTHORIZING THE RETENTION OF BREWER, ATTORNEYS & COUNSELORS AS SPECIAL
COUNSEL.                                                                   PAGE 2
Case 21-30085-hdh11 Doc 265 Filed 03/01/21              Entered 03/01/21 14:47:10   Page 3 of 6




thereafter, the Application was set to be heard on February 24, 2021.

     3.        On February 16, 2021, and February 19, 2021, the United States Trustee and

Ackerman McQueen, Inc. (the “Objectors”) objected to the relief sought in the Application.

(Docket Nos. 166 and 198).

     4.        As noted above, the hearing on the Application was originally scheduled for

February 24, 2021, but, for the reasons set forth in the Debtors’ email message to chambers

(attached as Exhibit B) and at the request of counsel for the Official Committee of Unsecured

Creditors, the Court continued the hearing to March 4, 2021.

     5.        Roughly    contemporaneously      with    the above-described Application and

objections, the State of New York (“New York”) and Ackerman McQueen, Inc. moved for an

order dismissing these chapter 11 cases, or, in the alternative, appointing a chapter 11 trustee

(Docket Nos. 131 and 155). Other parties later filed joinders to the motions. These motions are

scheduled for a 6-day hearing starting on March 29, 2021.

     6.        In addition, Phillip Journey, an NRA Board Member, filed a motion for the

appointment of an examiner. Although the hearing on that motion was scheduled for early

March 2021, on February 24, 2021, the Court granted New York’s motion to adjourn the hearing

on the examiner motion in the interests of, inter alia, judicial economy.

     7.        Given the upcoming hearing on the motions to dismiss, for a trustee and for an

examiner, over the course of the next twenty-eight days, the Debtors will conduct substantial

expedited discovery (both offensive and defensive) and wish to focus all counsel on these

matters rather than on counsel’s retention. The counsel sought to be retained, BAC, understand

that BAC’s contributions to the NRA’s trial-preparation efforts may ultimately be

uncompensated (or compensation deferred) if the retention application is denied; the Debtors and


DEBTORS’ EMERGENCY MOTION FOR AN ORDER ADJOUNRING THE HEARING ON THE DEBTORS’ APPLICATION
FOR AN ORDER AUTHORIZING THE RETENTION OF BREWER, ATTORNEYS & COUNSELORS AS SPECIAL
COUNSEL.                                                                   PAGE 3
Case 21-30085-hdh11 Doc 265 Filed 03/01/21             Entered 03/01/21 14:47:10        Page 4 of 6




counsel accept this risk.

     8.        The hearing on March 29, 2021 involves intricate factual issues encompassing

nearly seven years of the NRA’s governance and transactions. Given BAC’s institutional

knowledge and expertise, having BAC’s input and involvement in the March 29 hearing is

critical to defending the allegations and claims raised by the three parties seeking either dismissal

of these bankruptcies or alternatively, for appointment of a trustee. Having lost much of a week

due to inclement weather, diverting resources to a Section 327 (e) hearing at this point disrupts

the limited time available to focus on time-intensive preparation. Equally important, the Debtors’

proposed bankruptcy counsel are not prepared to handle the March 29 hearing without assistance

and input from BAC.

     9.        In addition, on February 28, 2021, the Debtors received an email message from

the U.S. Trustee’s Office, in which counsel designated a series of exhibits and deposition

transcript excerpts for the hearing on the Application. This includes approximately 27 pages of

previously undesignated transcripts and about seven new exhibits. As the Debtors are writing

this motion, they have not yet had a chance to fully analyze the materials that the U.S. Trustee

proposes to use at the hearing. However, a quick review of the designated materials suggests

that (a) additional time is needed to review the proposed evidence and to identify any

counter-designations; and (b) the U.S. Trustee is signaling through the designated materials that

the office is going to raise at the hearing objections other than those set forth in its written

objection.

    10.        In sum, the hearing on the Application will require an extensive amount of

preparation time and effort.     Given the importance of the March 29th hearing and BAC’s

institutional knowledge, the Debtor’s request that the hearing on the Application be continued to


DEBTORS’ EMERGENCY MOTION FOR AN ORDER ADJOUNRING THE HEARING ON THE DEBTORS’ APPLICATION
FOR AN ORDER AUTHORIZING THE RETENTION OF BREWER, ATTORNEYS & COUNSELORS AS SPECIAL
COUNSEL.                                                                   PAGE 4
Case 21-30085-hdh11 Doc 265 Filed 03/01/21             Entered 03/01/21 14:47:10     Page 5 of 6




a date after the completion of the hearing on (i) the motions to dismiss or alternatively for a

trustee, and (ii) motion to appoint an examiner. The Debtors cannot afford to have their counsel

of choice distracted on an application that the Debtors filed and are willing—with the consent of

the proposed special litigation counsel—to continue.

             II.     REQUEST FOR AND BASIS FOR EXPEDITED RELIEF

    11.         The Motion requests a continuance of the hearing on the Application, scheduled

for March 4, 2021, such that the Application is heard after the Dismissal/Trustee Motions are

heard in April 2021. Because the Application is set for hearing on March 4, 2021, the Debtors

respectfully request that the Court hear the Motion on an expedited basis on March 1, 2021, so

the parties may know whether to prepare for the Application hearing on March 4, 2021.

March 1, 2021                        Respectfully submitted,

                                     /s/ Patrick J. Neligan, Jr
                                     Patrick J. Neligan, Jr.
                                     State Bar. No. 14866000
                                     Douglas J. Buncher
                                     State Bar No. 03342700
                                     John D. Gaither
                                     State Bar No. 24055516
                                     NELIGAN, LLP
                                     325 North St. Paul, Suite 3600
                                     Dallas, Texas 75201
                                     Telephone: 214-840-5333
                                     Facsimile: 214-840-5301
                                     pneligan@neliganlaw.com
                                     dbuncher@neliganlaw.com
                                     jgaither@neliganlaw.com

                                     /s/ Gregory E. Garman
                                     Gregory E. Garman
                                     Nevada Bar No. 6654, pro hac vice
                                     William M. Noall
                                     Nevada Bar No. 3549, pro hac vice
                                     Gabrielle A. Hamm
                                     Texas Bar No. 24041047


DEBTORS’ EMERGENCY MOTION FOR AN ORDER ADJOUNRING THE HEARING ON THE DEBTORS’ APPLICATION
FOR AN ORDER AUTHORIZING THE RETENTION OF BREWER, ATTORNEYS & COUNSELORS AS SPECIAL
COUNSEL.                                                                   PAGE 5
Case 21-30085-hdh11 Doc 265 Filed 03/01/21          Entered 03/01/21 14:47:10       Page 6 of 6




                                    GARMAN TURNER GORDON LLP
                                    7251 Amigo Street, Suite 210
                                    Las Vegas, Nevada 89119
                                    Telephone: 725-777-3000
                                    Facsimile: 725-777-3112
                                    ggarman@gtg.legal
                                    wnoall@gtg.legal
                                    ghamm@gtg.legal

                                    PROPOSED CO-COUNSEL FOR DEBTORS



                                    /s/ Michael J. Collins
                                    Michael J. Collins
                                    MJC@brewerattorneys.com
                                    State Bar No. 00785493
                                    BREWER, ATTORNEYS & COUNSELORS
                                    1717 Main Street, Suite 5900
                                    Dallas, Texas 75201
                                    Telephone: (214) 653-4000
                                    Facsimile: (214) 653-1015

                                    PROPOSED SPECIAL COUNSEL FOR DEBTORS


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 1st day of March 2021 a true and correct

copy of the foregoing was serve electronically via this Court’s CM/ECF notification system.


                                             /s/ Patrick J. Neligan, Jr.
                                            Patrick J. Neligan, Jr.




DEBTORS’ EMERGENCY MOTION FOR AN ORDER ADJOUNRING THE HEARING ON THE DEBTORS’ APPLICATION
FOR AN ORDER AUTHORIZING THE RETENTION OF BREWER, ATTORNEYS & COUNSELORS AS SPECIAL
COUNSEL.                                                                   PAGE 6
